                  Case 1-20-44158-jmm                         Doc 33       Filed 04/29/21              Entered 04/30/21 00:11:41


                                                               United States Bankruptcy Court
                                                                Eastern District of New York
In re:                                                                                                                 Case No. 20-44158-jmm
Racine Berkow Associates, Inc.                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Apr 27, 2021                                               Form ID: pdf002                                                           Total Noticed: 62
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 29, 2021:
Recip ID                   Recipient Name and Address
db                     +   Racine Berkow Associates, Inc., 909 Third Ave, New York, NY 10150-2000
aty                    +   Rosen & Kantrow, PLLC, 38 New Street, Huntington, NY 11743-3463
smg                    +   NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                    +   NYS Unemployment Insurance, Attn: Insolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
cr                     +   Better Housing Co., LLC, Crest Housing Co., LLC an, c/o Borah, Goldstein, Altschuler, Nahins, 377 Broadway, 6th Floor, 377 Broadway,
                           6th Floor NEW YORK, NY 10013-3907
9914122                +   Arnoff Moving & Storage, 1282 Dutchess Turnpike, Poughkeepsie, NY 12603-1194
9914123                +   Art Works Fine Art Serv, Po Box 20306, Portland, OR 97294-0306
9914124                +   Artworks San Diego, 8835 Balboa Ave. Unit C, San Diego, CA 92123-1590
9914125                +   Atelier, Po Box 56316, Philadelphia, PA 19130-6316
9919310                +   Better Housing Co., LLC, Crest Housing Co., LLC, HPA Holding Co., LLC, c/o Borah, Goldstein, Altschuler, et al, 377 Broadway New
                           York, New York 10013-3907
9914126                +   Bohren's Moving & Storage, 3 Applegate Drive South, Trenton, NJ 08691-2341
9914127                +   Bonsai, 509 Mccormick Dr., Glrn Burnie, MD 21061-8201
9914128                +   Cadogan Tate, 301 Norman Ave, Brooklyn, NY 11222-3705
9914132                    Con Edison, Jaf Station, New York, NY 10116
9924998                +   Consolidated Edison Company of New York, Inc., 4 Irving Place, Room 18 Floor, New York, New York 10003-3502, Attn: Bankruptcy
                           Group
9914133                +   Cookes Crating, Pob 2064, Pasedena, CA 91199-0001
9914134                    Cordova Plaza, An #445-B, Mexico D.f., Mexico, WY 08400
9914135                    Crown Fine Art, 345 Southbury Rd Einfield, Middlesex, United Kingdom En1 1Tw, WY
9914136                +   Crozier, 525 West 20Th St., New York, NY 10011-2890
9914137                    Crozier Schweiz Ag, Steinackerstrasse 47, Ch-8302, Kloten Switzerland
9914138                +   Deluxe, Pob 4056, Carol Stream, IL 60197-4056
9914139                    Dhl Forwarding, Global Fwd Bldg. 89, Jfk International Airport, Jamaica, NY 11430
9914140                    Dhl Global Fwd Norway, Sven Oftedals Vei, 10N -0950 Oslo, Norway
9914142                +   Fed Ex, Pob 371461, Pittsburgh, PA 15250-7461
9932081                +   FedEx Corporate Services, Inc., 3965 Airways Blvd G3, Memphis, TN 38116-5017
9914143                +   Firm Technology Partners, 130 Shore Rd., Suite 164, Port Washington, NY 11050-2205
9914144                +   Gander & White, 2206 Mercer Ave., West Palm Beach, FL 33401-6872
9914145                    Globus Israel, 7 Habosem St, PO Box 12130, Ashdod Israel 77610
9914146                    Keenan Cohen, 125 Coulter Ave, Ste 1000, Bryn Athyn, PA 19009
9914147                    Kraft E.L.S. AG, Florezne Strasse 5-9, CH-4142, Munchestein Germany
9914148                    Loomis Artcare, Steinackerstrasse 47, Ch-8302 Kloten, Switzerland
9914149                    Lp Art, 45 Rue De Charbol, B.p. 70, 75462 Paris Cedex 10, France
9914150                    Martinspeed, Albert Yard 7, Glasshouse Walk, London Se11 5Es, United Kingdom, WY
9914152                    Michelle Int Transport, 16-17, 2/f M.p. Industrial Centr, 18 Kai Yip St. Chai Wan, Hong Kong
9914153                +   Millenium Software, 1354 Port Waschingto Blvd, Port Washington, NY 11051-0001
9914154                    Mtab, Ranhammarsvagen 26 Bromma, Stockholm, Sweden
9914155                +   Museum Services Inc., 2921 Como Ave. Se, Minneapolis, MN 55414-2803
9914156                    Pacart, Camforth Rd., Toronto, Ontario, M4A 2Ky Canada
9914157                +   Point Hunter Realty, 32 Court St. Ph, Brooklyn, NY 11201-4408
9914158                +   Point Hunter Realty, 32 Court Street, Penthouse, Brooklyn, NY 11201-4408
9914159                +   Racine Berkow, 909 Third Ave, #865, New York, NY 10150-2027
9914160                +   Racine Berkow, 415 East 52Nd St., New York, NY 10022-6424
9914162                +   Richard Wright, 124 Turnpike St., West Bridgewater, MA 02379-1046
9914163                +   Ryder, PO BOx 96723, Chicago, IL 60693-6723
9914164                    Safety Packing, Sfl-15 No. San Min Rd., Taipei, Taiwan
                  Case 1-20-44158-jmm                      Doc 33          Filed 04/29/21              Entered 04/30/21 00:11:41


District/off: 0207-1                                                  User: admin                                                                Page 2 of 3
Date Rcvd: Apr 27, 2021                                               Form ID: pdf002                                                          Total Noticed: 62
9914165                +   Seaview Air Conditioning, 10- 59 50Th Ave., Long Island City, NY 11101-5980
9914166                +   Selip & Stylianou, Llp, 199 Crossways Park Drive, Po Box 9004, Woodbury, NY 11797-9004
9914167                +   Shipart/terry Dowd, Pob 111045, Aurora, CA 80042-1045
9914168                +   Spectrum, Po Box 7186, Pasadena, CA 91109-7186
9914169                +   Standard Pest Control, 25-80 Steinway St., Long Island City, NY 11103-3708
9914170                +   The Owens Logistics Group, C/o Orange Commercial, Po Box 11099, Olympia, WA 98508-1099
9914171                +   Transcon International, 234 Rider Ave., Bronx, NY 10451-6427
9914172                +   US SBA, Pob 3918, Portland, OR 97208-3918
9914174                +   Vertex Security, 400 2Nd Ave., New York, NY 10010-4010
9914175                +   Walsh & Gaertner, 24 East Fourt St, Saint Paul, MN 55102

TOTAL: 55

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Apr 27 2021 18:20:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        Apr 27 2021 18:20:00      Office of the United States Trustee, Eastern
                                                                                                                  District of NY (Brooklyn Office), U.S. Federal
                                                                                                                  Office Building, 201 Varick Street, Suite 1006,
                                                                                                                  New York, NY 10014-4811
9914129                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Apr 27 2021 18:21:39      Captial One, Capital One Services, Llc, Pob
                                                                                                                  85619, Richmond, VA 23285-5619
9914130                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Apr 27 2021 18:21:26      Chase Business Line, Po box 6026, Chicago, IL
                                                                                                                  60680
9914131                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Apr 27 2021 18:21:49      Chase Ink, Po Box 1423, Charlotte, NC 28201
9914151                + Email/Text: bknotices@mbandw.com
                                                                                        Apr 27 2021 18:20:00      McCarthy, Burgess, 26000 Cannon Rd, Bedford,
                                                                                                                  OH 44146-1807
9914173                + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Apr 27 2021 18:19:00            Verizon, Pob 15124, Albany, NY 12212-5124

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
9914141                        Esi Fine Art, 2 RUE de L'Industrie, St Denis, Framce
9914161          *+            Racine Berkow, 415 East 52Nd St., New York, NY 10022-6424

TOTAL: 1 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 29, 2021                                           Signature:            /s/Joseph Speetjens
                    Case 1-20-44158-jmm                     Doc 33         Filed 04/29/21           Entered 04/30/21 00:11:41


District/off: 0207-1                                                  User: admin                                                          Page 3 of 3
Date Rcvd: Apr 27, 2021                                               Form ID: pdf002                                                    Total Noticed: 62



                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 27, 2021 at the address(es) listed below:
Name                                  Email Address
Alex E. Tsionis
                                      on behalf of Trustee David J. Doyaga atsionis@ajrlawny.com
                                      arosen@ajrlawny.com;ddobbin@ajrlawny.com;npizzo@ajrlawny.com;emeade-bramble@ajrlawny.com

David J. Doyaga
                                      on behalf of Trustee David J. Doyaga david.doyaga.sr@gmail.com NY98@ecfcbis.com,theresa@doyagalawfirm.com

David J. Doyaga
                                      david.doyaga.sr@gmail.com NY98@ecfcbis.com,theresa@doyagalawfirm.com

James H Shenwick
                                      on behalf of Debtor Racine Berkow Associates Inc. jshenwick@gmail.com, shenwickjr92650@notify.bestcase.com

Jeffrey C Chancas
                                      on behalf of Creditor Better Housing Co. LLC, Crest Housing Co., LLC and HPA Holding Co., LLC
                                      jchancas@borahgoldstein.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov


TOTAL: 6
   Case 1-20-44158-jmm                          Doc 33            Filed 04/29/21       Entered 04/30/21 00:11:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re:
            RACINE BERKOW ASSOCIATES, INC.                                           Case No. 120-44158
                                   Debtor(s).
                                                                                     Chapter 7

------------------------------------------------------------------x
                                        NOTICE OF SECTION 341 MEETING OF CREDITORS

           YOU ARE HEREBY NOTIFIED that the initial Section 341 meeting of creditors for the above-captioned case,
scheduled as an in-person meeting for 05/14/21 at 08:30am will now be reset as a telephonic meeting and conducted by
telephone conference on 05/14/21 at 08:30am (the Designated Meeting Time).
           All parties shall appear by phone at the section 341 in accordance with the instructions below.
           Call In Information
           On the date and time set forth above, parties shall dial-in to the meeting using the following dialing instructions:
                       Meeting Dial-in No: 877-915-3909, and
                       when prompted enter the Participant Code: 9265627 followed by #.
           To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated Meeting Time, not
before that time, and to disconnect the call after their meeting is concluded. Thank you for you anticipated cooperation in this
regard.
           Instructions for Testifying Debtors and Counsel
           No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are required to email the
trustees with an imaged copy of the debtor’s photo identification and proof of the debtor’s social security number (Identification
Documents) A copy of the Debtor’s identification and proof of social security number must be provided to the trustee via a
secure method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents deemed acceptable in
accordance with current applicable procedures.
           Telephonic appearances shall be conducted in accordance with current applicable procedures for telephonic meetings.
Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and Social Security Number form
shall be completed by the individual performing this function and transmitted to the trustee immediately following the meeting
(attachment #1).
           Alternatively, if compliance with the procedures set forth above are not possible or practical under these emergent
circumstances, the debtor’s attorney may submit prior to the time of the scheduled meeting a declaration confirming that: (1) the
attorney met with the debtor in-person; and (2) the attorney examined and verified the debtor’s original identification documents
and social security number. In such situations, upon notification by the debtor and/or their counsel that they are using the
alternate procedures, the trustee will administer the oath telephonically at the commencement of the 341 meeting (attachment #2).

Dated: April 20, 2021                                                    Chapter 7 Trustee
                                                                         /s/ David J. Doyaga, Sr.
                                                                         David J. Doyaga, Sr.
                                                                         26 Court Street, Suite 1601
                                                                         Brooklyn, NY 11242
                                                                         (718) 488-7500
